UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1746


In Re:   ANIRUDH LAKHAN SUKHU,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:08-cr-00557-WDQ-1)


Submitted:   November 16, 2015              Decided:   December 2, 2015


Before SHEDD, KEENAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anirudh Lakhan Sukhu, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anirudh    Lakhan       Sukhu    petitions      for    a    writ    of    mandamus,

alleging the district court has unduly delayed acting on his

“Request for Brady Material and of Discovery” and his petition

for “Exculpatory Evidence.”             He seeks an order from this court

directing the district court to act.                  Our review of the district

court’s docket sheet discloses that neither of these filings is

currently pending in the district court, as they have both been

previously resolved.           Accordingly, we find that there has been

no   undue   delay    in     the   district       court     and    deny   the    mandamus

petition.       We    grant    leave    to       proceed    in    forma   pauperis     and

dispense     with     oral     argument      because        the    facts       and   legal

contentions     are    adequately      presented       in    the    materials        before

this court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                             2